Hand-Delivered

 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner) F | L E D
Le lla Sai rts
UNITED STATES DISTRICT COURT MAR 25 2021
for the US DISTRICT COURT

WESTERN DIS
WESTERN District of NORTH CAROLINA TRICT OF NC

 

 

 

 

CHARLOTTE Division
Case No. 3:2lev 125
) (to be filled in by the Clerk’s Office)
ANDRE ANTONIO DAVIS )
Plaintiffs) )
(Write the full name of each plaintiff who is filing this complaint. ) .
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) xX Yes O No
please write “see attached” in the space and attach an )
additional page with the full list of names.) )
=~ )
)
)
)
)
AMAZON.COM INC. )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non—Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should “of contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 1 of 64 Page | of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name ANDRE ANTONIO DAVIS plaintiff in pro per
Address P.O BOX 551239
GASTONIA NC 28054
City State Zip Code
County GASTON COUNTY
Telephone Number (980) 251-1605

 

E-Mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

 

 

 

 

 

Name Amazon.Com Inc
Job or Title (if known) Chief Executive Officer Jeff Bezos
Address 410 Terry Ave. N
Seattle WA 98109-5210
City State Zip Code
County King County
Telephone Number (206) 266-1000

 

E-Mail Address (if known)

 

[| Individual capacity Official capacity

Defendant No. 2
Name
Job or Title (fknown)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[-] Individual capacity (] Official capacity

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 2 of 64 = Page2of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[] Individual capacity — [_] Official capacity

Defendant No. 4
Name
Job or Title (ifknown)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[_] Individual capacity [_] Official capacity

Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.
A. Are you bringing suit against (check all that apply):
Federal officials (a Bivens claim)

MV] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Breach of Contract

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. Ifyou
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 3 of 64 Page 3 of 6
Pro Se 15 (Rev. 12/16} Complaint for Violation of Civil Rights (Non—Prisoner)

Violations of Civil Constitutional Rights under Bivens Action , 403 U.S. 388 (1971)

N/A

 

Section 1983 allows defendants to be found liable only when they have acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

Where did the events giving rise to your claim(s) occur?

NC

What date and approximate time did the events giving rise to your claim(s) occur?

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?) Between 12/1/2020 and present

Amazon.Com Inc. intentionally held or not delivered numerous packages to harass and
discriminate against Mr. Davis and breach its contract and violated commerce by aiding
Infragard to restrict and harass and recieved kickbacks and bribes and Mr. Davis to block paper
and ink and other items as an harrasment campiagn and stop Mr. Davis making an attempt to
expose such behavior and the illegal relationships vertical and horizontal undermming

commerce when these companies suppose to aid watching out for Americans security concerns

—nstead running @ worldwide money taundrying operationing while keeping innocent presoris —

like Mr. Davis in a matrix prison and restricting their commerce.

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 4 of 64 Page 4 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

mental anguish, depression, paranoid loss of sleep and other medical concerns.

 

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Amount excess 1,000,000,000.00 applicable under this courts jurisdiction.

 

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 5of64  Pagesof 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VL ss Certification and Closing
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule LI.

A, For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

 

 

 

 

Date of signing: 3/25/2021

Signature of Plaintiff Andre Davis

Printed Name of Plaintiff Andre Antonio Davis
B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 6of64 Pagesor 6
FIRST CAUSE OF ACTION

Breach of Contract

Elements:

Breach of Contract........0..ccccccce cece cece eee e een eee ence nee e ent ene eee ees 9
Damages.......ccccccccecsecesee eee eeeeeteneeenere tenes 9

Valid COntract.........cccccc ccc ceeccee eer eeeeeeeeneeueepeaeeenerernnes 9,10
Damages........cccceec ee ee ee re neers eee eee tenon eee e ener ent ea ea eee rene tes 10

A breach is failure.......... cece cece cece eee eneee 10

Damages.........cceeeeeeceeeee este eens eee ee eens 10
Damages........cccecc cece cece net ee ene ee enue es ne ene ee ene eee tener en ees 1]
Damages... .cccccsccesecscseseesesscsestesseseseesesnsensesetesseeeenrers il

SECOND CAUSE OF ACTION

Violation of the Federal Trade Commission Act

Elements:

Violation of the Federal Trade Commission Act.............cceser ence eee e ree eeenes 11,12
| Damages......ccccece cece cece eee eee eee EERE EEE EEE EEE EEE er 12

The representation, omission, or practice must mislead or be likely to mislead the

COMSUMEL......ccccccceeeeeeeeeeeeeeeeeeeeeneeseeners 12,13

Damages........cccccesececeeeeeeeeneneereeeneen en ences 13

The consumer’s interpretation of the representation, omission, or practice must be reasonable
under the circumstances. ..............sssseeeeieeeee 3

Daimages......cccccce cece cence ee eee e ence ee eee arene nee en EEE EEE 13

The misleading representation, omission, or practice must be material...................5. 13,14
DaMage......ccccsssssercsssseesssscssssreeeecneerseeseesssereseeeeseneessenernees 14

THIRD CAUSE OF ACTION

Violation of the Clayton Act
Section 4
Elements:

1
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 7 of 64
Violation of the Clayton Act Section 4.0.0.0... 0 cecceceee secre reer ees ea tees 14,15
Damages.........cccc cece eee e reer eee ee eens ee ene ee eee eneneee es 15

FOURTH CAUSE OF ACTION

Section 7

Elements:

Violation of the Clayton Act Section 7...............ccccecc esse e ne ee eens 15,16
Damages........ccecececceeecece nee e es ee eect ne nset eens eats eae eesen eaten enees 16

FIFTH CAUSE OF ACTION

Violation of the Clayton Act

Section 16

Elements:

Violation of the Clayton Act Section 16 0.0.0... cece ccccece etter een eee ene ress 16
Damages...... 0c cccccc cece cece e cence eens sees ne eeenene ener ens 16

SIXTH CAUSE OF ACTION
Elements of the Offense Section 1 of the Sherman Act 15 U.S.C. Section 1

Elements:
Elements of the Offense Section 1 of the Sherman Act 15 U.S.C. Section 1................. 16,17

Damages.......cccccccseeceece ene ceaseseeeeeees 17

SEVENTH CAUSE OF ACTION

Violation of the Sherman Act I

Elements:

Violation of the Sherman Act 1............. cscs esse ene ee ence eeeeee 18

DaMages......cccccc eee ce cence eer e eens nee E EEE TEE EES EEE E EE EE EES 18

EIGHTH CAUSE OF ACTION

Violation of the Sherman Act I

Elements:

Violation of the Sherman Act ID......... ccc ccc ccccccceceeeseeeeeteeeeeeenenes 18,19
Damages... ...ccccceccce cece erence eer e eee EEE EERE EEE EERE dd

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 8 of 64
NINTH CAUSE OF ACTION

Violation of the Travel Act 18 U.S. C. Section 1952

Elements:

Violation of the Travel Act 18 U.S. C. Section 1952.0... cece cece eee eee enone 22-23
Damages.........cccceece cece eee rene en eee een nee EERE RHEE EEE EE EEE EEE EEE 22

TENTH CAUSE OF ACTION

Violation of the Necessary and Proper Clause

Elements:

Violation of the Necessary and Proper Clause.................:.cceeee seen 22,23
Damages....ccccecccccce cece nee nee keen eke eee EEE EERE EEE EEE EEE EEE EERE EE 23

ELEVENTH CAUSE OF ACTION
Violation of Congress Enumerated Powers of the Federal Constitution

Elements:
Violation of Congress Enumerated Powers of the Federal Constitution................. 23-27
DaMages......... cece eee ece renee ener eee e ener ene ent e aE eee ee er EEE EE EE ES 27

TWELFTH CAUSE OF ACTION

Violation of the Commerce Clause Article I, Section 8, Clause 3

Elements:

Violation of the Commerce Clause Article L, Section 8, Clause 3............c:cceeee 27,28.

Damage....ccccccecscscscsseesecesescscessasessssssserssesssesseeneeseasessnenesssnrsaseeteseeneenenes 28

THIRTEENTH CAUSE OF ACTION
Laundering of monetary instruments 18 U.S.C 1956

Elements:
Laundering of monetary instruments 18 U.S.C 1956............cceeee ee eee tener ee een ees 28-41

Damages......ccccec cece cece eee eee ee eee E EEE EEE Eee eee E EET 4]
FOURTEENTH CAUSE OF ACTION

Engaging in monetary transactions in property derived from specified unlawful activity 18
U.S.C 1957

Elements:

3
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 9 of 64
Engaging in monetary transactions in property derived from specified unlawful activity 18 U.S.C

FIFTEENTH CAUSE OF ACTION

Negligent Supervision

Elements:

Negligent SuperviSiON........::ccseeserees 42

Damages..............65 42

The defendant had a duty to supervise the harming party......42
Damages.........ccsececceceeeeeseeerene ene ee tne en eee ees 42

The defendant negligently supervised the harming party.................. 43
Damages........cccccceccee eee eeee ene ee anes ee en tees 44

Such negligence proximately cause the.............ccccceeeeeee ee ee nee ee ee ee renee nero ens 44
Damages.......c.cccececec eee ee eee eee nent e ener eee een e rene Eee EE En EEE EE EOE a Eee EEE ee ees 44
SIXTEENTH CAUSE OF ACTION

Negligent Hiring

Elements:

Negligent Hiring...............cccecceeee cent eee ee ene en sees erent sare rere neeee enna es 44
Damages..........cccccceecsee eee ee ene eneeeennes 44

That the employer owed the injured party (plaintiff) a duty of care............ 45
Damages.........ccceceseee esse eee eeeeeaeeeenenenenes 45

The injury to the plaintiff was reasonably foreseeable.................ccceeenee eee eeenee 45,46
Damages..........ccccscccseseeeeeeeeneneneenenees 46

SEVENTEETH CAUSE OF ACTION

Anti kickback act of 1986

Elements:

Anti kickback act... cece eeessceseteeseesersesseeenens 46-48
Damage....cccccccecesscesessesesssssssecsccerseseesaseesneeeesesaenescessecasneseeneseesnenerneees 48
EIGHTEENTH CAUSE OF ACTION

18 U.S. Code § 1951 - Interference with commerce by threats or violence

Elements:
18 U.S. Code § 1951 - Interference with commerce by threats or violence...............00+ 48
Damages.......c.cceccececeeceeee ee eee eeeeeneeneee enna ees 48

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 10 of 64
NINETEETH CAUSE OF ACTION

Theft or bribery concerning programs receiving Federal funds

18 U.S. section 666

Elements:

Theft or bribery concerning programs receiving Federal funds

18 U.S. section 666...........cccc cece eee e cee ence eee een e nee e eee e eens 49-52
Damages..........ccccccecceeccesereeneeeeeeenens 52

TWENTIETH CAUSE OF ACTION

Hobbs Act 18 USC § 1951

Elements:

Hobbs Act 18 USC § 1951... ccc cece eee ce nett eee e rene eens eens eeenen ees 52-53
Damages.......ccccccccc ccc e cence nent eee eee Eee EEE EEE EEE 53
TWENTIETH FIRST CAUSE OF ACTION

Racketeer Influenced and Corrupt Organizations (RICO) statute (18 U.S.C. § 1961) 1961)
Elements:

Racketeer Influenced and Corrupt Organizations (RICO) statute (18 U.S.C. § 1961)
1961)............ 53,54

Damages.........cccscceceeeecneeecueseseneneen eens reo4
TWENTIETH SECOND CAUSE OF ACTION
Respondeat Superior

Elements:
Respondeat Superior...........cccc cece cece eee nen nee Ener E eee 54
Damages........cccceccee seen ences ee eeeeeeeeeeeee essen en ees 54,55
the agent of the corporation committed the crime...............:0seeeeneees 55
Damages.........ccccecc ccc cce nee eeeeeeneeeneeneeneeeans 55
While acting within the scope of the agent’s authority.................. 55
Damages.........cccsceeseeeeeeeeee 55-56
With an intent to benefit the corporation..................6 56
DaMages.........ccece cece cesar eee cree ee ee eee e eens eens ee nsernene nner esenen ee eas 56
DULY. eee eeseteeseccesnecnenssesenseeseesees 56
Damages.....ccsecccesecessseees 57
Proximate CaUSC.......cccscssessseeereesseeeeseseenees 57

CITATIONS
Assocation of Data Processing Service Organizations, Inc v. Cam 397 U.S. 150 (1970).......... 11
Barlow v. Collins, 397 U.S. 159 (1970)... eee seeeerenees 11

5

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 11 of 64
Burger King Corp v. Ridzewicz 417 U.S. 462 (1985)... ceccsssessseesesenesrenereteeeens 7
Dixson v. United States, 465 U.S. 482 (1984).......... 52

Evans v. United States, 504 U.S. 255, 265, 112 S.Ct. 1181, 1188 (1992)... 52
Flast v. Cohen 392 U.S. 83 (1968)... cecccceeereesseeeees 11

Gibbons v. Ogden (1824)... ceesesesseeseees 23

Hadley v Baxendale [1854] EWHC J70.......ccceceeeseenes 9

Herpich v. Wallace, 430 F. 2 d 792 (Sth Cir, 1970)... cece 11

International Shoe Co. v. Washington, 326 U.S. 310 (1945)... cee ceceseseeeneereeseeereeeneees 7
Lucy v. Zehmer, 196 Va. 493; 84 S.E.2d 516 (1954)... cesses 9

McCulloch v. Maryland (1819)... ccc eceesereeeeeneees 23

McGee v. International Life Insurance Co. 355 U.S. 220 (1957)... cece 7
Perkins v. Benguet Mining Co., 342 U.S. 437 (1952).....ccsceseserees 7

Perrin v. United States, 444 U.S. 37 (1979)...cccscesssssessssensesneesseeneens 20

Rivera v. State of New York, 34 NY 3d 383 (2019)... cece 53

Reitmeister v. Reitmeister 162 F. 691, 694 (2d Cir. 1947).....c cee 11

S.P.R.L. v. Imrex Co., Inc.,473 U.S. 479, 495 (1985)... eee 53

Standard Oil Co. of California v. United States, 337 U.S. 293 (1949)........60 14
Standard Oil Co. of New Jersey v. United States, 221 U.S. 1 (1911)... 18.

Philadelphia Electric Co. v. Anaconda American Brass Co., 47 F.R.D. 557
(E.D.Pa.1969).......15Texas & Pacific Railway Co. v. Ringsby 241 U.S. 33 (1916)... eee 11

United States v. American Tobacco Company, 221 U.S. 106 (1911)............ 14
United States v. AT&T 552 F. Supp. 131 (D. D. C 1982)... ee 14,18
United States v. Culbert, 435 U.S. 371, 98 S.Ct. L112 (1978)... cee 52

United States ex rel. Moilan v. McAllen Hospitals, L-P., et al., Case No. M-05-CV-263 S.D.
Tex.2009......cccccscsscctsccsesersestseseeenersee 46

United States v. National Lead Co. 332 U.S. 319 (1947)... eee [1
United States v. Nardello, 393 U.S. 286... cccscsseeeeeesseteeees 20
United States v. Philip Morris USA, Inc., 566 F.3d 1095, 1118 (D.C. Cir. 2009)........ 53
United States v. Philadelphia National Bank, 374 U.S. 321 (1963)... 15
United States v. Pomponio 511 F.2d 953 (4th Cir. 1975)
United States v. Von's Grocery Co., 384 U.S. 270 (1966).....:ccssereeeres 15
Verizon v. Trinko, 540 U.S. 398 (2004)... cece ees 18
Wickard v. Filburn, 317 U.S. 111 (1942). ets eeeeneeeeeee 27
Willis v. Willis, 776 S.E. 2d 364... ec escsccssesereseserseneeerees 7
6

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 12 of 64
Andre Antonio Davis
P.O. Box 551329
GASTONIA, NC 28054

 

 

Plaintiff in Pro Per
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
Andre Antonio Davis ) Case No:
)
Plaintiff )
vs. ) COMPLAINT FOR VIOLATION
) OF
) CIVIL AND CONSTITUTIONAL
AMAZON.COM, Inc. ) RIGHTS
)
)
Defendant ) DEMAND FOR JURY TRIAL
)
)
JURISDICTION
1. This is a civil action brought for violations of the Thirteenth and Fourteenth

Amendments to the United States Constitution Section 15 U.S.C. Section 45 (a) 1
Section(s)1,2, and 15 .. The jurisdiction of this Court is founded upon Sections 28 U.S. C.

1331, 1332 (a), (1), 1391 and Sections 1651, 2201 and 2202. See[1][2][3][4][5]

7
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 13 of 64
[1] Burger King Corp v. Ridzewicez 417 U. S. 462 (1985)

[2] International Shoe Co. v. Washington, 326 U. S. 310 (1945) [3] McGee v. International
Life Insurance Co. 355 U. S. 220 (1957)

[4] Perkins v. Benguet Mining Co., 342 U. S. 437 (1952).

[5] Willis v. Willis, 776 S.E. 2d 364.

PARTIES

2. At all relevant times, Plaintiff was a citizen of the United States and a Honorable
discharged Veteran that served in the U. S. Marine Corps. during the Gulf War Era and resident

of Gastonia, North Carolina.

3, The Defendant(s) AMAZON.COM, INC _ is a nationwide and worldwide for profit

online retail shipper operating in the State of North Carolina.

4. Defendants Jeffery Preston Bezos aka Jeff Bezos 1s founder and CEO of

Amazon.com INC.
FACTS
5. The Defendant Amazon Charlotte is liable for breach of contract, discrimination,

fraud, and conspiring with a company called Infragard conspiring to receive bribes and kickbacks
and money laundering when both companies supposed to be a part of the national homeland

security instead used the government along with many other top businesses in the country to take
monies from the U. S. Treasury, slowed commerce intentionally breaking antitrust and commerce

laws and honor Infragard

6. At all times, relevant and material to this complaint, all the Defendants were acting

8
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 14 of 64
under the color of state law.

 

FIRST CAUSE OF ACTION
(Breach of Contract)
7, Plaintiff reallege and incorporate by reference all of the preceding paragraphs
8, Defendant Amazon.com intended to commit breach of contract. Breach of Contract

is a legal cause of action and a type of civil wrong, in which a binding agreement or
bargained-for exchange is not honored by one or more of the parties to the contract by
non-performance or interference with the other party's performance. Breach occurs when a party
to a contract fails to fulfill its obligation(s), whether partially or wholly, as described in the
contract, or communicates an intent to fail the obligation or otherwise appears not to be able to
perform its obligation under the contract. Where there is breach of contract, the resulting
damages will have to be paid by the party breaching the contract to the aggrieved party.
Defendants Amazon.com Inc. breach of contract was to charged Mr. Davis money for items not
delivered numerous times and kept the money going against the terms that was agreed upon for
the item offered was resulted of damages and Mr. Davis injury. Therefore, defendants

Amazon.com Inc. is liable for breach of contract.

9. Damages owe damages in an amount greater than 75,000 for plaintiff injury.

Defendants are liable for damages.
[1] Hadley v Baxendale [1854] EWHC J70.

[2] Lucy v. Zehmer, 196 Va. 493; 84 S.E.2d 516 (1954).

10. Defendant Amazon.com Inc. intended to commit valid contract. Valid contract is

9
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 15 of 64
is a written or expressed agreement between two parties to provide a product or service.
Defendant Amazon.com Inc was under valid contract to delivery items agreed upon on their
online site and was not delivered and sellers send email of how you like the product and the
product was never delivered and Mr. Davis was following the online deliver notice minute by
minute while Mr. Davis was at home and for the packages not arriving caused damages and

injury to Mr. Davis. Therefore, defendant Amazon.com Inc. is liable for valid contract.

11. Damages owe damages in an amount greater than 75,000 for plaintiff injury.

Defendants are liable for damages.

12. Defendant Amazon.com Inc. intended to commit a breach. A breach is failure to
perform a contract (breaking its terms). Defendant Amazon.com Inc breach was not to delivery
items on time, without reimbursement, apology or nothing received nothing or they would hold it
in the warehouse and then send it back to the seller caused damages and was a result of Mr.

Davis injury. Therefore, defendant Amazon.com Inc. is liable of breach.

13. Damages owe damages in an amount greater than 75,000 for plaintiff injury.

Defendants are liable for damages.

14. Defendant Amazon.com Inc. intended to commit proximate cause. Proximate cause
is legal cause,” or one that the law recognizes as the primary cause of the injury. Defendant
Amazon.com Inc. proximate cause was not keeping their promise and reneging on their part of
the contract agreement which caused damage and injury to Mr. Davis. Therefore, defendant

Amazon.com Inc is liable of proximate cause.

15. Damages owe damages in an amount greater than 75,000 for plaintiff injury.

Defendants are liable for damages.

10
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 16 of 64
16. Defendant Amazon.com Inc. intended to commit a damages. Damages is
Damages refers to the sum of money the law imposes for a breach of some duty or violation of
some right. Compensatory damages, like the name suggests, are intended to compensate the
injured party for loss or injury. Defendant Amazon.com Inc. damages for important deliveries
needed at the time that cause Mr. Davis damage and mental anguish not receiving the items that

was agreed upon from Amazon website. Therefore, defendant Amazon.com Inc. is liable for

damages.

17. Damages owe damages in an amount greater than 75,000 for plaintiff injury.

Defendants are liable for damages.

SECOND CAUSE OF ACTION
(Violation of the Federal Trade Commission Act)
(USC 15 Section 45)
(Section 5)
18. Plaintiff reallege and incorporate by reference all of the preceding paragraphs

19. Defendant Amazon.com Inc. intended to commit Violation of the Federal Trade
Commission Act.See [1][2][3][4][5][61[7] Violation of the Federal Trade Commission Act
Section 5(a) of the Federal Trade Commission Act (FTC Act) (15 USC §45) prohibits “unfair or
deceptive acts or practices in or affecting commerce.” This prohibition applies to all persons
engaged in commerce, including banks. The legal standards for unfairness and deception are
independent of each other. Defendant Amazon.com Inc. Violation of the Federal Trade Act was
internally collaborated with an organization Infragard in which both Amazon and Infragard play
a roll in our nation security and they are using that responsibility to pick and chose and punish
Mr. Davis by not delivering their products which is and unfair and deceptive practice within

commerce and due to the fact Mr. Davis at the time was suing the Infragard and Amazon step in

1]
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 17 of 64
to put pressure on Mr. Davis so he could not receive paper and ink to stop Mr. Davis who was
constructing his case in pro se and paper and ink which was needed to construct his pleadings
this intended restriction on commerce went on for months and Infragard knew that during their
illegal investigation of Mr. Davis and monopolized with Amazon to farther restrict Mr. Davis
resulted in damages and injury to Mr. Davis. Therefore, defendant Amazon.com Inc is liable for

Violation of the Federal Trade Act.

[1] United States v. National Lead Co. 332 U.S. 319 (1947)

[2] Flast v. Cohen 392 U.S. 83 (1968)

[3] Assocation of Data Processing Service Organizations, Inc v. Cam 397 U.S. 150 (1970)
[4] Barlow v. Collins, 397 U.S. 159 (1970)

[5] Herpich v. Wallace, 430 F. 2 d 792 (Sth Cir. 1970)

[6] Texas & Pacific Railway Co. v. Ringsby 241 U. S. 33 (1916)

[7] Reitmeister v. Reitmeister 162 F. 691, 694 (2d Cir. 1947)

20. Damages owe damages in an amount greater than 75,000 for plaintiff injury.

Defendants are liable for damages.

21. Defendant Amazon.com Inc. intended to commit the representation, omission, or
practice must mislead or be likely to mislead the consumer. The representation, omission, or
practice must mislead or be likely to mislead the consumer is A misrepresentation is an express
or implied statement contrary to fact. A misleading omission occurs when qualifying information
necessary to prevent a practice, claim, representation, or reasonable expectation or belief from
being misleading is not disclosed. Defendant Amazon.com Inc. the representation, omission, or —

practice must mislead or be likely to mislead the consumer was advertising with their Amazon

12
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 18 of 64
Prime program which Mr. Davis had at the time was a misrepresentation of Mr. Davis delivery
would be delivered in | to 2 days was misleading in its advertisement to deliver instead
Amazon.com Inc restricted commerce which is a violation of commerce. Therefore, defendant
Amazon.com Inc. is liable of the representation, omission, or practice must mislead or be likely

to mislead the consumer.

22. Damages owe damages in an amount greater than 75,000 for plaintiff injury.

Defendants are liable for damages.

23. Defendant Amazon.com Inc. intended to commit the consumer’s interpretation of the
representation, omission, or practice must be reasonable under the circumstances. The
consumer’s interpretation of the representation, omission, or practice must be reasonable under
the circumstances is The test is whether the consumer's expectations or interpretation are
reasonable in light of the claims made. Defendant Amazon.com Inc. the consumer’s
interpretation of the representation, omission, or practice must be reasonable under the
circumstances was more the reasonable with the situation at hand this was a stratgic restriction of
commerce and robbery Infragard and Amazon is undermining commerce and taking advantage

of Mr. Davis trust resulting in damage and injury to Mr. Davis.

24. Damages owe damages in an amount greater than 75,000 for plaintiff injury.

Defendants are liable for damages.

25. Defendant Amazon.com Inc. intended to commit The misleading representation,
omission, or practice must be material. The misleading representation, omission, or practice must
be material is one for deception to occur. which is likely to affect a consumer's choice of or

conduct regarding a product. In other words, it is information that is important to consumers.

13
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 19 of 64
Defendants Amazon.com Inc. The misleading representation, omission, or practice must be
material was material it was products needed at the time to accomplish a time sensitive task and
to put food in the house and at the time Mr. Davis did not have a car in which Infragard kept
remotely cutting the car off and was cutting off my ability to obtain ink to sue Infragard which
form an implied agreement with Amazon and both collaborated to restrict commerce is an
restraint on trade including formation of a illegal cartal and each offering bribes and kickbacks to
one another resulting in damage and injury to Mr. Davis. Therefore, defendant Amazon.com

Inc. is liable of the misleading representation, omission, or practice must be material.

26. Damages owe damages in an amount greater than 75,000 for plaintiff injury.

Defendants are liable for damages.

THIRD CAUSE OF ACTION
(Violation of Clayton Act 4)
27. Plaintiff reallege and incorporate by reference all of the preceding paragraphs

28. Defendant Amazon.com Inc. intended to commit Violation of Clayton Act 4.
Violation of Clayton Act 4 is a piece of legislation passed by the U.S. Congress in 1914. The act
defines unethical business practices, such as price-fixing and monopolies, and upholds various
rights of labor. Defendant Amazon.com Inc. Violation of the Clayton Act 4 was Amazon.com
Inc. Conspiring with Infragard to restrict the flow of commerce and taking kickbacks and brides
exhibiting unethical business practices that resulted in Mr. Davis damages and injury.

Therefore, defendant Amazon.com Inc. Violation of the Clayton Act 4.

[1] Standard Oil Co. of California v. United States, 337 U.S. 293 (1949)
[2] United States v. AT&T 552 F. Supp. 131 (D. D. C 1982)

14
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 20 of 64
[3] United States v. American Tobacco Company, 221 U.S. 106 (1911).

29. Damages owe trebles damages three times the amount for plaintiff injury.

Defendants are liable for damages.

 

FOURTH CAUSE OF ACTION
(Violation of Clayton Act 7)
30. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.
31. Defendant Amazon.com Inc. intended to commit Violation of Clayton Act 7. See

[1][2][3] Violation of Clayton Act 7 is prohibits mergers and acquisitions where the effect
"may be substantially to lessen competition, or to tend to create a monopoly." As amended by the
Robinson-Patman Act of 1936, the Clayton Act also bans certain discriminatory prices, services,
and allowances in dealings between merchants. Defendant Amazon.com Inc. Violation of the
Clayton Act 7 was Amazon discriminatory services, prices, and allowances in dealing directly
with customer Mr. Davis in transaction to receive, acquired goods that was promised to arrive in
the Amazon Prime program. Amazon.com Inc is either not paying their workers enough where
they have to supplement their income with commercial bribery and kickback and Amazon
secretly provide secret for the nation along with numerous other merchants and carriers which is
commendable and is not commendable when used to form monopiles, restrain services to
undermine commerce and break antitrust. Amazon.com Inc receive kickback from a government
contractor provider security for the nation infrastructure to restrict Mr. Davis from receiving
food, paper, and printer ink and committed robbery and creating monopiles, money laundering
while providing security for the nations infrastructure negotiating with other businesses
undermining commerce and antitrust and commerce laws to aid Infragard in this instance and
others in similar situation from stopping Mr. Davis from suing their organization cutting off his
supplies resulted in Mr. Davis damages and injury. Therefore, defendants is liable of Violation

15
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 21 of 64
of Clayton Act 7.

32. Damages owe trebles for three times the amount for plaintiff injury. Defendants

are liable for damages.

[1] United States v. Philadelphia National Bank, 374 U.S. 321 (1963)
[2] United States v. Von's Grocery Co., 384 U.S. 270 (1966)
[3] Philadelphia Electric Co. v. Anaconda American Brass Co., 47 F.R.D. 557 (E.D.Pa.1969)

FIFTH CAUSE OF ACTION
(Violation of the Clayton Act 16)
33. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

34, Defendant Amazon.com Inc. intended to commit Violation of Clayton Act
Violation of the Clayton Act 16 is 5 U.S.C.S. § 26, authorizes "any person, firm, corporation,
or association" to seek injunctive relief against threatened loss or damage by a violation of the
antitrust laws. ... The Federal Trade Commission may seek a temporary injunction under the
All Writs Act, 28 U.S.C.S. Defendant Amazon.com Inc. Violation of the Clayton Act 16 was
to owe Mr. Davis injunctive relief for loss or damage by the violation of antitrust laws for
intentional restraint of commerce and unfair trade practices resulted in damage and injury to
Mr. Davis. Therefore, defendant Amazon.com Inc. is liable for Violation of the Clayton Act

16.

35, Damages owe trebles for three times the amount for plaintiffinjury. Defendants

are liable for damages.

SIXTH CAUSE OF ACTION
(Elements of the Offense Section 1 of the Sherman Act 15 U.S.C. Section 1)
36. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

37. Defendant Amazon.com Inc. intended to commit Elements of the Offense Section 1

16
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 22 of 64
of the Sherman Act 15 U.S.C. Section 1. Elements of the Offense Section | of the Sherman Act
15 U.S.C. Section 1 is To establish a criminal violation of Section 1 of the Sherman Act (15

U.S.C. § 1), the government must prove three essential elements:

A. The charged conspiracy was knowingly formed and was in existence at or about the

time alleged;
B. The defendant knowingly joined the charged conspiracy; and

C. The charged conspiracy either substantially affected interstate or foreign commerce

or occurred within the flow of interstate or foreign commerce.

Defendant Amazon.com Inc Elements of the Offense Section | of the Sherman Act
U.S.C. Section 1 was a (A) knowing joined and charged conspiracy with Infragard in
which both Amazon.com Inc. and Infragard provide security for the nation infrastructure
and to report terrorist activities Amazon.com Inc aided Infragard to restrain commerce by
restriction of supplies paper, printer ink to stop the flow of of these items do to the fact
Infragard bribed and kickback to Amazon.com to aid them in stopping Mr. Davis from
suing Infragard and Amazon block the commerce and restrained it in order to help
Infragard in its purse. (B) both knowingly joined the charged conspiracy and (C). The
charged conspiracy either substantially affected interstate or foreign commerce or
occurred within the flow of interstate or foreign commerce buy intentionally and
continually stopping Mr. Davis from receiving services that was paid for under the
Amazon Prime program in which he pay for monthly. Therefore, defendant Amazon.com
Inc. was liable for Elements of the Offense Section 1 of the Sherman Act 15 U.S.C.
Section |.

17
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 23 of 64
38. Damages owe trebles for three times the amount for plaintiff injury. Defendants

are liable for damages.

 

SEVEN CAUSE OF ACTION
(Violation of the Sherman Act I)
39. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.
40. Defendant Amazon.com Inc. intended to commit Violation of the Sherman Act I.

See [1] Violation of the Sherman Act I is Only “unreasonable” restraint of trade through
acquisitions, mergers, exclusionary tactics, and predatory pricing constitute a violation of the
Sherman Act. This interpretation allowed large firms considerably more latitude. Defendant
Amazon.com Inc. Violation of the Sherman Act I was exclusionary tactics pointed towards the
consumer instead of a competitor which was a tactic to restrain Mr. Davis from receiving goods
and services to aid their security partner Infragard stopping Mr. Davis from receiving ink and
paper to prevent him from suing Infragard when both companies should not being forming illegal
restraint or monopiles and obtains assets from each other businesses in a form of kickback and
bribes forming their own stream of commerce laws that is illegal to parallel that of the US
Congress which violates antitrust laws also resulted in damages and injury to Mr. Davis in the

process. Therefore, defendants is liable for Violation of the Sherman Act L

[1] United States v. AT&T 552 F. Supp. 131 (D. D.C 1982.

4]. Damages owe trebles for three times the amount for plaintiff injury. Defendants

are liable for damages.

EIGHT CAUSE OF ACTION
(Violation of the Sherman Act ID
42. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

18
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 24 of 64
43. Defendant Amazon.com Inc. intended to commit Violation of the Sherman Act
IL.See [1][2] Violation of the Sherman Act II makes it illegal to “monopolize, or attempt to
monopolize, or combine or conspire with any other person or persons, to monopolize any part of
the trade or commerce among the several States, or with foreign nations.” 1 The text of this
prohibition has not changed since it was enacted in 1890. Defendant Amazon.com Inc.
Violation of the Sherman Act was using their high status as Americas top retail online shipper to
undermine Congress antitrust laws by initializing their own form of commerce by joining
Infragard a company that watch the nations infrastructure in forming illegal monopoly to and a
illegal merger for unethical business practice. Infragard pay kickbacks to Amazon in order to
block Mr. Davis to receive paper, ink and other items to block Mr. Davis from suing Infragard
for the injustices they render upon him while investigating him for the Veterans Affairs in
Charlotte. Amazon joined this conspiracy knowing the reasons blocked several items in which
Mr. Davis was home watching the shipping notice of its arrival and it never showed resulted in
missed deadlines, mental anguish for almost missing the statue of limitations resulted in damages
and injury to Mr. Davis. Therefore, defendants Amazon.com Inc. is liable of Violation of the

Sherman Act II.

[1] Verizon v. Trinko, 540 U.S. 398 (2004)
[2] Standard Oil Co. of New Jersey v. United States, 221 U.S. 1 (1911)

Standard Oil was dismantled into geographical entities given its size, and that it was too much
of a monoply.

44, Damages owe trebles for three times the amount for plaintiff injury. Defendants

are liable for damages.

NINTH CAUSE OF ACTION
( Violation of the Travel Act 18 U.S. C. Section 1952)
4S, Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

19
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 25 of 64

 
46. Defendants Amazon.com Inc intended to commit Travel Act.See [1][2][3] Travel
Act is one of several federal laws that criminalize business activities that are illegal at the state
level. Specifically, the Travel Act makes it a federal offense to travel from state to state (or
internationally) with the intent to promote or facilitate an unlawful activity including other

elements including:

1)

A. travels in interstate or foreign commerce, or

B. uses any facility in interstate or foreign commerce, or

C. uses the mail

2. with intent:

A. to distribute the proceeds of an unlawful activity, i.e., i. any business enterprise involving
unlawful activities gambling, moonshining, drug dealing, or prostitution; or 11. extortion, bribery,

or arson; or iii. any act which is indictable as money laundering; or

B. commit an act of violence to further an unlawful activity; or

20
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 26 of 64
C. to otherwise

i. promote,

il. Manage,

iii. establish,

iv. carry on, or

v. facilitate the promotion, management, establishment, or carrying on

any unlawful activity; and

3, thereafter

21
Case 3:21-cv-00125-MOC-DCK Document 1. Filed 03/25/21 Page 27 of 64
A. distributes or attempts to distribute such proceeds, or

B. commnits or attempts to commit such act of violence, or

C. promotes, manages, establishes, carries on, or facilitates the promotion, management,

establishment, or carrying on such unlawful activities or attempts to do so.

Defendant Amazon.com Inc. violation of the Travel Act was coordinated intentional deception of
unethical business practice via their internet website which spans via interstate and foreign lines
via Amazon trucks and was housed in facilities called Fulfillment Centers in which items was
held or not delivered from unlawful activity between a government contractor Infragard paid
bribes to Amazon to block Mr. Davis paper and ink because Mr. Davis was in the process to sue
Infragard and Infragard attempt to block Mr. Davis efforts to file the lawsuit resulted in Mr.
Davis damages and injury. Therefore, defendant Amazon.com Inc. is liable for the Violation of

the Travel Act.

[1] United States v. Pomponio 511 F.2d 953 (4th Cir. 1975)
[2] Perrin v. United States, 444 U.S. 37 (1979)
[3] United States v. Nardello, 393 U. S. 286

47. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

TENTH CAUSE OF ACTION
(Violation of the Necessary and Proper Clause)
48. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

22
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 28 of 64
49, Defendants Amazon.com Inc. intended to commit Violation of the Necessary and
Proper Clause. See [1] Violation of the Necessary and Proper Clause is The Congress shall have
Power. To make all Laws which shall be necessary and proper for carrying into Execution the
foregoing Powers, and all other Powers vested by this Constitution in the Government of the
United States, or in any Department or Officer thereof. Defendants Amazon.com Inc.
Necessary and Proper Clause was intentionally and knowingly violated the Necessary and Proper
Clause by undermining Congress powers with forming illegal monopiles with Infragard and
other businesses to steal from the US government and violate Mr. Davis rights by accepting
bribes from Infragard an participating in unethical business practices forming monopolies that
violates commerce and Congressional Powers and caused damage to Mr. Davis. Therefore,

defendants Amazon.com is liable of Violation of the Necessary and Proper Clause.
[1] McCulloch v. Maryland (1819)

50. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants are

liable for damages.

ELEVENTH CAUSE OF ACTION
(Violation of Congress Enumerated Powers of the Federal Constitution)
( Article I, Section 8 of the United States Constitution)

Sl. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

52. Defendants Amazon.com Inc. intended to commit Violation of Congress
Enumerated Powers of the Federal Constitution. See [1] Violation of Congress Enumerated
Powers of the Federal Constitution is the enumerated powers (also called expressed powers,
explicit powers or delegated powers) of the United States Congress are the powers granted to the

federal government of the United States. Most of these powers are listed in Article I, Section 8 of
23
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 29 of 64
the United States Constitution and ts:

1) The Congress shall have Power To lay and collect Taxes, Duties, Imposts and Excises, to
pay the Debts and provide for the common Defense and general Welfare of the United States; but

all Duties, Imposts and Excises shall be uniform throughout the United States;

2) To borrow on the credit of the United States;

3) To regulate Commerce with foreign Nations, and among the several States, and with the

Indian Tribes;

4) To establish a uniform Rule of Naturalization, and uniform Laws on the subject of

Bankruptcies throughout the United States;

5) To coin Money, regulate the Value thereof, and of foreign Coin, and fix the Standard of

Weights and Measures;

6) To provide for the Punishment of counterfeiting the Securities and current Coin of the

United States;

24
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 30 of 64
7) To establish Post Offices and Post Roads;

8) To promote the Progress of Science and useful Arts, by securing for limited Times to

Authors and Inventors the exclusive Right to their respective Writings and Discoveries;

9) To constitute Tribunals inferior to the supreme Court;

10) To define and punish Piracies and Felonies committed on the high Seas, and Offenses

against the Law of Nations;

11) To declare War, grant Letters of Marque and Reprisal, and make Rules concerning

Captures on Land and Water;

12) To raise and support Armies, but no Appropriation of Money to that Use shall be for a

longer Term than two Years;

13) To provide and maintain a Navy;

25
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 31 of 64
14) To make Rules for the Government and Regulation of the land and naval Forces;

15) To provide for calling forth the Militia to execute the Laws of the Union, suppress

Insurrections and repel Invasions;

16) To provide for organizing, arming, and disciplining, the Militia, and for governing such
Part of them as may be employed in the Service of the United States, reserving to the States
respectively, the Appointment of the Officers, and the Authority of training the Militia according

to the discipline prescribed by Congress;

17) To exercise exclusive Legislation in all Cases whatsoever, over such District (not
exceeding ten Miles square) as may, by Cession of particular States, and the acceptance of
Congress, become the Seat of the Government of the United States, and to exercise like
Authority over all Places purchased by the Consent of the Legislature of the State in which the

Same shall be, for the Erection of Forts, Magazines, Arsenals, dock-Yards, and other needful

Buildings; And

18) To make all Laws which shall be necessary and proper for carrying into Execution the
foregoing Powers, and all other Powers vested by this Constitution in the Government of the

United States, or in any Department or Officer thereof.

26
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 32 of 64
Defendant Amazon.com Inc. violation rule (18) carry out Powers vested by the Constitution
and knowingly participating in bribery and kickbacks and money laundering with Infragard who
is the hub and Amazon one of its spokes in with other well know business and broke the rules of
rule (1) not paying taxes, on illegal monies and violating and undermining Congress laws by
regulating its own quasi-commerce operation resulted in damage and injury to Mr. Davis.
Therefore, defendant Amazon.com Inc. is liable of Violation of Congress Enumerated Powers of

the Federal Constitution.
[1] Gibbons v. Ogden (1824).

53. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

TWELFTH CAUSE OF ACTION
(Violation of the Commerce Clause Article I, Section 8, Clause 3)

54, Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

55. Defendants Amazon.com Inc. intended to commit Violation of the Commerce
Clause. Violation of the Commerce Clause is Constitution that empowers Congress to regulate
interstate commerce and commerce with foreign countries and that forms the constitutional basis
for much federal regulation and to violate it violate the empowered position of Congress whom
regulate it. [1] Defendants Amazon.com Inc. Violation of the Commerce Clause was the
undermining and taking over the empowered position of Congress and integrating their
companies position over that of Congress by sheath performed a hostile takeover empowering
Amazon.com Inc. to regulate commerce as their company see fit by restraint of commerce,

taking bribes from another company to induce the restraint by the name of Infragard taking

27
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 33 of 64
kickbacks to stop commerce caused damage and injury to Mr. Davis. Therefore, defendants

Amazon.com is liable of Violation of the Commerce Clause.
[1] Wickard v. Filburn, 317 U.S. 111 (1942).

56. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

THIRTEENTH CAUSE OF ACTION
( Laundering of monetary instruments 18 U.S.C 1956)
57. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

58. Defendant Amazon.com Inc intended to commit laundering of monetary

instruments. Laundering of monetary instruments is

(a)

(1) Whoever, knowing that the property involved in a financial transaction represents the
proceeds of some form of unlawful activity, conducts or attempts to conduct such a financial

transaction which in fact involves the proceeds of specified unlawful activity—
(A)
(i) with the intent to promote the carrying on of specified unlawful activity; or

(ii) with intent to engage in conduct constituting a violation of section 7201 or 7206 of the

Internal Revenue Code of 1986; or
(B) knowing that the transaction is designed in whole or in part—

(i) to conceal or disguise the nature, the location, the source, the ownership, or the control of the

28
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 34 of 64
proceeds of specified unlawful activity; or
(ii) to avoid a transaction reporting requirement under State or Federal law,

shall be sentenced to a fine of not more than $500,000 or twice the value of the property
involved in the transaction, whichever is greater, or imprisonment for not more than twenty
years, or both. For purposes of this paragraph, a financial transaction shall be considered to be
one involving the proceeds of specified unlawful activity if it is part of a set of parallel or
dependent transactions, any one of which involves the proceeds of specified unlawful activity,

and all of which are part of a single plan or arrangement.

(2) Whoever transports, transmits, or transfers, or attempts to transport, transmit, or transfer a
monetary instrument or funds from a place in the United States to or through a place outside the
United States or to a place in the United States from or through a place outside the United

States—
(A) with the intent to promote the carrying on of specified unlawful activity; or

(B) knowing that the monetary instrument or funds involved in the transportation, transmission,
or transfer represent the proceeds of some form of unlawful activity and knowing that such

transportation, transmission, or transfer is designed in whole or in part—

(i) to conceal or disguise the nature, the location, the source, the ownership, or the control of the

proceeds of specified unlawful activity; or
(ii) to avoid a transaction reporting requirement under State or Federal law,

shall be sentenced to a fine of not more than $500,000 or twice the value of the monetary

instrument or funds involved in the transportation, transmission, or transfer, whichever is greater,

29
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 35 of 64
or imprisonment for not more than twenty years, or both. For the purpose of the offense
described in subparagraph (B), the defendant’s knowledge may be established by proof that a
law enforcement officer represented the matter specified in subparagraph (B) as true, and the
defendant’s subsequent statements or actions indicate that the defendant believed such

representations to be true.
(3) Whoever, with the intent—
(A) to promote the carrying on of specified unlawful activity;

(B) to conceal or disguise the nature, location, source, ownership, or control of property believed

to be the proceeds of specified unlawful activity; or
(C) to avoid a transaction reporting requirement under State or Federal law,

conducts or attempts to conduct a financial transaction involving property represented to be the
proceeds of specified unlawful activity, or property used to conduct or facilitate specified
unlawful activity, shall be fined under this title or imprisoned for not more than 20 years, or both.
For purposes of this paragraph and paragraph (2), the term “represented” means any
representation made by a law enforcement officer or by another person at the direction of, or
with the approval of, a Federal official authorized to investigate or prosecute violations of this

section.
(b) Penalties.—

(1) In general—Whoever conducts or attempts to conduct a transaction described in subsection
(a)(1) or (a)(3), or section 1957, or a transportation, transmission, or transfer described in
subsection (a)(2), is liable to the United States for a civil penalty of not more than the greater

30
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 36 of 64
of—

(A) the value of the property, funds, or monetary instruments involved in the transaction; or

(B) $10,000.

(2) Jurisdiction over foreign persons.—For purposes of adjudicating an action filed or enforcing
a penalty ordered under this section, the district courts shall have jurisdiction over any foreign
person, including any financial institution authorized under the laws of a foreign country, against
whom the action is brought, if service of process upon the foreign person is made under the
Federal Rules of Civil Procedure or the laws of the country in which the foreign person is found,

and—

(A) the foreign person commits an offense under subsection (a) involving a financial transaction

that occurs in whole or in part in the United States;

(B) the foreign person converts, to his or her own use, property in which the United States has an

ownership interest by virtue of the entry of an order of forfeiture by a court of the United States;

or

(C) the foreign person is a financial institution that maintains a bank account at a financial

institution in the United States.

(3) Court authority over assets.—

A court may issue a pretrial restraining order or take any other action necessary to ensure that
any bank account or other property held by the defendant in the United States is available to

satisfy a judgment under this section.

31
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 37 of 64
(4) Federal receiver.—
(A) In general —

A court may appoint a Federal Receiver, in accordance with subparagraph (B) of this paragraph,
to collect, marshal, and take custody, control, and possession of all assets of the defendant,
wherever located, to satisfy a civil judgment under this subsection, a forfeiture judgment under
section 981 or 982, or a criminal sentence under section 1957 or subsection (a) of this section,

including an order of restitution to any victim of a specified unlawful activity.
(B) Appointment and authority——A Federal Receiver described in subparagraph (A)—

(i) may be appointed upon application of a Federal prosecutor or a Federal or State regulator, by

the court having jurisdiction over the defendant in the case;

(ii) shall be an officer of the court, and the powers of the Federal Receiver shall include the

powers set out in section 754 of title 28, United States Code; and

(iii) shall have standing equivalent to that of a Federal prosecutor for the purpose of submitting

requests to obtain information regarding the assets of the defendant—
(1) from the Financial Crimes Enforcement Network of the Department of the Treasury; or

(11) from a foreign country pursuant to a mutual legal assistance treaty, multilateral agreement, or
other arrangement for international law enforcement assistance, provided that such requests are

in accordance with the policies and procedures of the Attorney General.
(c) As used in this section—

(1) the term “knowing that the property involved in a financial transaction represents the

32
Case 3:21-cv-00125-MOC-DCK Document 1 Filed 03/25/21 Page 38 of 64
proceeds of some form of unlawful activity” means that the person knew the property involved
in the transaction represented proceeds from some form, though not necessarily which form, of
activity that constitutes a felony under State, Federal, or foreign law, regardless of whether or not

such activity is specified in paragraph (7);

(2) the term “conducts” includes initiating, concluding, or participating in initiating, or

concluding a transaction;

(3) the term “transaction” includes a purchase, sale, loan, pledge, gift, transfer, delivery, or other
disposition, and with respect to a financial institution includes a deposit, withdrawal, transfer
between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock,
bond, certificate of deposit, or other monetary instrument, use of a safe deposit box, or any other
payment, transfer, or delivery by, through, or to a financial institution, by whatever means

effected;

(4) the term “financial transaction” means (A) a transaction which in any way or degree affects
interstate or foreign commerce (i) involving the movement of funds by wire or other means or
(ii) involving one or more monetary instruments, or (iti) involving the transfer of title to any real
property, vehicle, vessel, or aircraft, or (B) a transaction involving the use of a financial
institution which is engaged in, or the activities of which affect, interstate or foreign commerce

in any way or degree;

(5) the term “monetary instruments” means (i) coin or currency of the United States or of any
other country, travelers’ checks, personal checks, bank checks, and money orders, or (ii)
investment securities or negotiable instruments, in bearer form or otherwise in such form that
title thereto passes upon delivery;

33
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 39 of 64
(6) the term “financial institution” includes—

(A) any financial institution, as defined in section 5312(a)(2) of title 31, United States Code, or

the regulations promulgated thereunder; and

(B) any foreign bank, as defined in section | of the International Banking Act of 1978 (12 U.S.C.

3101);
(7) the term “specified unlawful activity” means—

(A) any act or activity constituting an offense listed in section 1961(1) of this title except an act

which is indictable under subchapter II of chapter 53 of title 31;

(B) with respect to a financial transaction occurring in whole or in part in the United States, an

offense against a foreign nation involving—

(i) the manufacture, importation, sale, or distribution of a controlled substance (as such term is

defined for the purposes of the Controlled Substances Act);

(ii) murder, kidnapping, robbery, extortion, destruction of property by means of explosive or fire,

or a crime of violence (as defined in section 16);

(iii) fraud, or any scheme or attempt to defraud, by or against a foreign bank (as defined in

paragraph 7 of section 1(b) of the International Banking Act of 1978)); [1]

(iv) bribery of a public official, or the misappropriation, theft, or embezzlement of public funds

by or for the benefit of a public official;

(v) smuggling or export control violations involving—

34
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 40 of 64
(I) an item controlled on the United States Munitions List established under section 38 of the

Arms Export Control Act (22 U.S.C. 2778); or

(J) an item controlled under regulations under the Export Administration Regulations (15 C.F.R.

Parts 730-774);

(vi) an offense with respect to which the United States would be obligated by a multilateral
treaty, either to extradite the alleged offender or to submit the case for prosecution, if the

offender were found within the territory of the United States; or

(vii) trafficking in persons, selling or buying of children, sexual exploitation of children, or

transporting, recruiting or harboring a person, including a child, for commercial sex acts,

(C) any act or acts constituting a continuing criminal enterprise, as that term is defined in section

408 of the Controlled Substances Act (21 U.S.C. 848);

(D) an offense under section 32 (relating to the destruction of aircraft), section 37 (relating to
violence at international airports), section 115 (relating to influencing, impeding, or retaliating
against a Federal official by threatening or injuring a family member), section 152 (relating to
concealment of assets; false oaths and claims; bribery), section 175c (relating to the variola
virus), section 215 (relating to commissions or gifts for procuring loans), section 351 (relating to
congressional or Cabinet officer assassination), any of sections 500 through 503 (relating to
certain counterfeiting offenses), section 513 (relating to securities of States and private entities),
section 541 (relating to goods falsely classified), section 542 (relating to entry of goods by means
of false statements), section 545 (relating to smuggling goods into the United States), section 549
(relating to removing goods from Customs custody), section 554 (relating to smuggling goods
from the United States), section 555 (relating to border tunnels), section 641 (relating to public

35
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 41 of 64
money, property, or records), section 656 (relating to theft, embezzlement, or misapplication by
bank officer or employee), section 657 (relating to lending, credit, and insurance institutions),
section 658 (relating to property mortgaged or pledged to farm credit agencies), section 666
(relating to theft or bribery concerning programs receiving Federal funds), section 793, 794, or
798 (relating to espionage), section 831 (relating to prohibited transactions involving nuclear
materials), section 844(f) or (i) (relating to destruction by explosives or fire of Government
property or property affecting interstate or foreign commerce), section 875 (relating to interstate
communications), section 922(1) (relating to the unlawful importation of firearms), section
924(n) (relating to firearms trafficking), section 956 (relating to conspiracy to kill, kidnap, maim,
or injure certain property in a foreign country), section 1005 (relating to fraudulent bank entries),
1006 [2] (relating to fraudulent Federal credit institution entries), 1007 [2] (relating to Federal
Deposit Insurance transactions), 1014 [2] (relating to fraudulent loan or credit applications),
section 1030 (relating to computer fraud and abuse), 1032 [2] (relating to concealment of assets
from conservator, receiver, or liquidating agent of financial institution), section 1111 (relating to
murder), section 1114 (relating to murder of United States law enforcement officials), section
1116 (relating to murder of foreign officials, official guests, or internationally protected persons),
section 1201 (relating to kidnaping), section 1203 (relating to hostage taking), section 1361
(relating to willful injury of Government property), section 1363 (relating to destruction of
property within the special maritime and territorial jurisdiction), section 1708 (theft from the
mail), section 1751 (relating to Presidential assassination), section 2113 or 2114 (relating to bank
and postal robbery and theft), section 2252A (relating to child pornography) where the child
pornography contains a visual depiction of an actual minor engaging in sexually explicit conduct,

section 2260 (production of certain child pornography for importation into the United States),

36
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 42 of 64
section 2280 (relating to violence against maritime navigation), section 2281 (relating to
violence against maritime fixed platforms), section 2319 (relating to copyright infringement),
section 2320 (relating to trafficking in counterfeit goods and services), section 2332 (relating to
terrorist acts abroad against United States nationals), section 2332a (relating to use of weapons
of mass destruction), section 2332b (relating to international terrorist acts transcending national
boundaries), section 2332g (relating to missile systems designed to destroy aircraft), section
2332h (relating to radiological dispersal devices), section 2339A or 2339B (relating to providing
material support to terrorists), section 2339C (relating to financing of terrorism), or section

2339D (relating to receiving military-type training from a foreign terrorist organization) of this
title, section 46502 of title 49, United States Code, a felony violation of the Chemical Diversion
and Trafficking Act of 1988 (relating to precursor and essential chemicals), section 590 of the
Tariff Act of 1930 (19 U.S.C. 1590) (relating to aviation smuggling), section 422 of the
Controlled Substances Act (relating to transportation of drug paraphernalia), section 38(c)
(relating to criminal violations) of the Arms Export Control Act, section 11 [3] (relating to
violations) of the Export Administration Act of 1979, section 206 (relating to penalties) of the
International Emergency Economic Powers Act, section 16 (relating to offenses and punishment)
of the Trading with the Enemy Act, any felony violation of section 15 of the Food and Nutrition
Act of 2008 (relating to supplemental nutrition assistance program benefits fraud) involving a
quantity of benefits having a value of not less than $5,000, any violation of section 543(a)(1) of
the Housing Act of 1949 (relating to equity skimming), any felony violation of the Foreign |
Agents Registration Act of 1938, any felony violation of the Foreign Corrupt Practices Act,
section 92 of the Atomic Energy Act of 1954 (42 U.S.C. 2122) (relating to prohibitions

governing atomic weapons), or section 104(a) of the North Korea Sanctions Enforcement Act of

37

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 43 of 64
2016 [3] (relating to prohibited activities with respect to North Korea);

environmental crimes

(E) a felony violation of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the
Ocean Dumping Act (33 U.S.C. 1401 et seq.), the Act to Prevent Pollution from Ships (33
U.S.C. 1901 et seq.), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), or the Resources

Conservation and Recovery Act (42 U.S.C. 6901 et seq.);

(F) any act or activity constituting an offense involving a Federal health care offense; or

(G) any act that is a criminal violation of subparagraph (A), (B), (C), (D), (E), or (F) of
paragraph (1) of section 9(a) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)),
section 2203 of the African Elephant Conservation Act (16 U.S.C. 4223), or section 7(a) of the
Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5305a(a)), if the endangered or
threatened species of fish or wildlife, products, items, or substances involved in the violation and

relevant conduct, as applicable, have a total value of more than $10,000;

(8) the term “State” includes a State of the United States, the District of Columbia, and any

commonwealth, territory, or possession of the United States; and

(9) the term “proceeds” means any property derived from or obtained or retained, directly or

indirectly, through some form of unlawful activity, including the gross receipts of such activity.

(d) Nothing in this section shall supersede any provision of Federal, State, or other law imposing

criminal penalties or affording civil remedies in addition to those provided for in this section.

(e) Violations of this section may be investigated by such components of the Department of

Justice as the Attorney General may direct, and by such components of the Department of the

38
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 44 of 64
Treasury as the Secretary of the Treasury may direct, as appropriate, and, with respect to
offenses over which the Department of Homeland Security has jurisdiction, by such components
of the Department of Homeland Security as the Secretary of Homeland Security may direct, and,
with respect to offenses over which the United States Postal Service has jurisdiction, by the
Postal Service. Such authority of the Secretary of the Treasury, the Secretary of Homeland
Security, and the Postal Service shall be exercised in accordance with an agreement which shall
be entered into by the Secretary of the Treasury, the Secretary of Homeland Security, the Postal
Service, and the Attorney General. Violations of this section involving offenses described in
paragraph (c)(7)(E) may be investigated by such components of the Department of Justice as the
Attorney General may direct, and the National Enforcement Investigations Center of the

Environmental Protection Agency.
(f) There is extraterritorial jurisdiction over the conduct prohibited by this section if—

(1) the conduct is by a United States citizen or, in the case of a non-United States citizen, the

conduct occurs in part in the United States; and

(2) the transaction or series of related transactions involves funds or monetary instruments of a

value exceeding $10,000.
(g) Notice of Conviction of Financial Institutions.—

If any financial institution or any officer, director, or employee of any financial institution has
been found guilty of an offense under this section, section 1957 or 1960 of this title, or section
5322 or 5324 of title 31, the Attorney General shall provide written notice of such fact to the

appropriate regulatory agency for the financial institution.

39
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 45 of 64
(h) Any person who conspires to commit any offense defined in this section or section 1957 shall
be subject to the same penalties as those prescribed for the offense the commission of which was

the object of the conspiracy.
(1) Venue.—

(1) Except as provided in paragraph (2), a prosecution for an offense under this section or section

1957 may be brought n—
(A) any district in which the financial or monetary transaction is conducted; or

(B) any district where a prosecution for the underlying specified unlawful activity could be
brought, if the defendant participated in the transfer of the proceeds of the specified unlawful

activity from that district to the district where the financial or monetary transaction is conducted.

(2) A prosecution for an attempt or conspiracy offense under this section or section 1957 may be
brought in the district where venue would lie for the completed offense under paragraph (1), or

in any other district where an act in furtherance of the attempt or conspiracy took place.

(3) For purposes of this section, a transfer of funds from | place to another, by wire or any other
means, shall constitute a single, continuing transaction. Any person who conducts (as that term is
defined in subsection (c)(2)) any portion of the transaction may be charged in any district in

which the transaction takes place.

Defendants Amazon.com Inc of monetary instruments was using everyday normal
Americans like Mr. Davis make him the criminal along with numerous others well know
business who supposed to be participating in protecting American Infrastructure from terrors
instead made money imprisoning innocent Americans in the matrix digital prison scheme while

40
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 46 of 64
Amazon Inc.com other well know businesses undermined the commerce laws of our nation and
on the back end of the scheme was involved in a money laundering illegal untax monies grab
free for all that span the world that is used in foreign countries and banks to hide the monies that
was not tax by the US government there are numerous laundering of monies and has been going
on for quiet some time with a hierarchy of high officials to persons on the state, federal, even the
street level and a diverse group of individual nested within these organizations and Amazon is
one cog in that vast network that spans worldwide so when US treasury and Congress decided to
tax this companies for being a monoply they would have a hedge fund and slush fund to make up
for the lost profits. Therefore, defendants Amazon.com. Inc. is liable of Laundering of monetary

instruments.

59. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants are

liable for damages.

FOURTEENTH CAUSE OF ACTION
( Engaging in monetary transactions in property derived from specified unlawful activity)

(18 U.S.C 1957)

60. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

61. Defendants Amazon.com. Inc. intended to commit engaging in monetary
transactions in property derived from specified unlawful activity laundering of monetary
instruments. Engaging in monetary transactions in property derived from specified unlawful
activity is Defendant charged with knowingly engaging or attempting to engage in a monetary
transaction involving more than $10,000 of criminally derived property. Defendants
Amazon.com Inc. engaging in monetary transactions in property derived from specified unlawful

activity participating in a huge money laundering operation with numerous well known and
4]
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 47 of 64
66. Defendants Amazon.com. Inc. intended to commit the defendant had a duty to
supervise the harming party. The defendant had a duty to supervise the harming party is
supervisors had a duty of care towards another. Defendant Amazon.com Inc leadership
supervisors in their fulfillment centers, it departments and the whole collective had a duty to
make sure Mr. Davis package would be receive instead Amazon as a collective intended to harm
Mr. Davis knowing the important of the contents which was known due to its relations with
Infragard to block the contents which was paper and ink to stop Mr. Davis from filing a sue
Amazon help them to block such commerce resulting in injury and damages to Mr. Davis.

Therefore, defendant Amazon.com Inc. ts liable for the defendant had a duty to supervise the

harming party.

67. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

68. Defendants Amazon.com. Inc. intended to commit the defendant negligently
supervised the harming party. The defendant negligently supervised the harming party is
supervisor that not throughly supervising and delegating authority throughout the operation.
Defendant Amazon.com Inc. the defendant negligently supervised the harming party was all in
on the money making operation and it is believe that all supervisors overlooked such behavior to
have a hedge fund due to the fact in the past and current the employees at Amazon have
complained of paid and high turnover rate can entice persons to take bribes and this can make a
employees and supervisors and management to supplement their income which caused damages
and injury to Mr. Davis. Therefore, defendant Amazon.com Inc is liable for the defendant

negligently supervised the harming party.

43
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 48 of 64
69, Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

70. Defendants Amazon.com. Inc. intended to commit such negligence proximately
cause the. Such negligence proximately caused the is that the injury was cause by the actual
person direct or immediate. Defendant Amazon.com Inc. such negligence proximately caused the
packages not to be delivered intentionally from multiple persons inside of Amazon fulfillment
center to all share in the illegal kickback and bribe money and Infragard was holding the
pocketbook resulted in Mr. Davis not receiving the agreed upon packages. Therefore, defendant

Amazon.com Inc. is liable for such negligence proximately caused the.

71, Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

SIXTEENTH CAUSE OF ACTION
(Negligent Hiring)
72. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

73. Defendants Amazon.com. Inc. intended to commit negligent hiring. Negligent
Hiring is a legal claim made against an employer. The negligent hiring claim argues that the
employer knew or should have known their history before hiring them. Basically, if you are not
diligent about finding out a candidate's background, you could be responsible for their actions.
Defendant Amazon.com Inc negligent hiring was the hiring of all it drivers and supervisors and
management nationwide all in participated in a intrastate, interstate, nationwide and worldwide
money laundering scheme and was responsible for subjecting Mr. Davis to matrix conditions
holding Mr. Davis commerce at anytime and even taking his money and the governments at the

same time. Therefore, defendant Amazon.com Inc. is liable for negligent hiring.

44
Case 3:21-cv-00125-MOC-DCK Document 1 Filed 03/25/21 Page 49 of 64
established US businesses that hide the illegal assets in foreign banks and investments around the
world by imprisoning innocent Americans like Mr. Davis to hide their activities when they
suppose to help in watching American Infrastructure to protect American interest and not their
own. Therefore, defendants Amazon.com Inc. is liable of engaging in monetary transactions in

property derived from specified unlawful activity.

62, Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

FIFTEENTH CAUSE OF ACTION
(Negligent Supervision)
63. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

64. Defendants Amazon.com. Inc. intended to commit negligent supervision.

Negligent supervision is when someone who has a legal responsibility to supervise others fails to
do so in a responsible manner. Defendant Amazon.com Inc. Negligent Supervision was not
keep abreast of their companies leadership hexarchy training and classes on ethics and how not
to take bribe and participating in unethical business practices in which all companies should be
responsible for their employees, supervisors and agents of the company which shared in the
responsibility to block Mr. Davis out of commerce to aid Infragard to block Mr. Davis from
receiving paper and ink for the printer because Infragard was trying to stop a lawsuit resulted in
injury and damages to Mr. Davis. Therefore, defendant Amazon.com Inc. is liable for Negligent

Supervision.

65. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants are

liable for damages.

42
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 50 of 64
74, Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

75. Defendants Amazon.com. Inc. intended to commit that the employer owed the
injured party (plaintiff) a duty of care. That the employer owed the injured party (plaintiff) a
duty of care is a requirement that a person act toward others and the public with the
watchfulness, attention, caution and prudence that a reasonable person in the circumstances
would use. If a person's actions do not meet this standard of care, then the acts are considered
negligent, and any damages resulting may be claimed in a lawsuit for negligence. Defendant
Amazon.com Inc. that the employer owed the injured party (plaintiff) a duty of care was
Amazon.com as a organization owed a duty of care of attention and caution and prudence in their
dealings not to injury or harm their customers thru out their transaction which was not the case
involving Mr. Davis from the intentional deception and unethical behavior to aide Infragard to
to restraint his shipments and not allow fair and reasonable services a violation of the commerce
clause and per our online agreement resulted in damages and injury to Mr. Davis. Therefore,
defendant Amazon.com Inc. is liable for That the employer owed the injured party (plaintiff) a

duty of care.

76. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

77. Defendants Amazon.com. Inc. intended to commit the injury to the plaintiff was
reasonably foreseeable. The injury to the plaintiff was reasonably foreseeable is The
foreseeability test basically asks whether the person causing the injury should have reasonably

foreseen the general consequences that would result because of his or her conduct. Defendant

45
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 51 of 64
Amazon.com Inc. the injury to the plaintiff was reasonably foreseeable was premediated this was
a plan to get additional kickback money and bribes this goes deeper than Mr. Davis. Infragard
and Amazon.co planned this to receive additional monies from a huge money laundering scheme
in which they use persons like Mr. Davis to overcharge the government additional monies punish
Mr. Davis and take the money laundered monies. Therefore, defendant Amazon.com Inc. is

liable of The injury to the plaintiff was reasonably foreseeable.

78. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants are

liable for damages.

SEVENTEENTH CAUSE OF ACTION
(Anti kickback act of 1986 41 U.S.C. - Section 51)

79. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

80. Defendants Amazon.com Inc intended to commit Anti-kickback Act. [1]
Anti-kickback act is that the purpose of the kickback was for improperly obtaining or rewarding
favorable treatment.. Covered class of "kickback" recipients--The Act prohibits "kickbacks" to
prime contractors, prime contractor employees, subcontractors, and subcontractor employees.
The Anti-Kickback Act of 1986, 41 U.S.C. § 51 et seg., modernized and closed the loopholes of
previous statutes applying to government contractors. The 1986 law attempts to make the
anti-kickback statute a more useful prosecutorial tool by expanding the definition of prohibited
conduct and by making the statute applicable to a broader range of persons involved in
government subcontracting. Prosecutions under these statutes must establish the following:

1. Prohibited conduct--the Act prohibits attempted as well as completed "kickbacks," which

include any money, fees, commission, credit, gift, gratuity, thing of value, or compensation of

any kind. The act also provides that the inclusion of kickback amounts in contract prices is

46
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 52 of 64
prohibited conduct in itself.

2. Purpose of kickback--The Act requires that the purpose of the kickback was for improperly
obtaining or rewarding favorable treatment. It is intended to embrace the full range of
government contracting. Prior to 1986, the "kickback" was required to be for the inducement or
acknowledgement of a subcontract.

3. Covered class of "kickback" recipients--The Act prohibits "kickbacks" to prime
contractors, prime contractor employees, subcontractors, and subcontractor employees. These
terms are defined in the Act.

4. Type of contract--The Act defines kickbacks to include payments under any government
contract. Prior to this legislation, the statutes' applicability was limited to negotiated contracts. _

5. Knowledge and willfulness--The Act requires one to knowingly and willfully engage in
the prohibited conduct for the imposition of criminal sanctions.
Defendant Amazon.com Inc. Anti-kickback act was _ front for the legal part of the business
while the illegal hidden part of the business consist of numerous kickbacks, money laundering
and fraud involving government contractor Infragard who is connected with numerous
businesses and the government watching Americans infrastructure from terrorist instead
Amazon.com Inc. other companies was involved in undermining commerce and receiving
kickbacks and money laundering programs all to overcharge the government in this white collar
crime and victims across the country is harassed and detain and imprison in their own homes,
cars including in Mr. Davis case restrain on commerce when Infragard used its security contacts
to halt, block packages ink paper and other items Mr. Davis purchased with his monies thru
Amazon Prime account. Infragard kickback and bribed Amazon to halt items to Mr. Davis

Spectrum and many other companies collect huge sums for the illegal activities causing damages

47
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 53 of 64
and injury to Mr. Davis. Therefore, defendants Liberty Media Corporation, Charter
Communications, and Spectrum Communications is liable for anti-kickback.
[1] United States ex rel. Moilan v. McAllen Hospitals, L.P., et al., Case No. M-05-CV-263 S.D.
Tex.2009

81. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants
are liable for damages.

EIGHTEENTH CAUSE OF ACTION
(18 U.S. Code § 1951 - Interference with commerce by threats or violence)

82. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

83. Defendants Amazon.com Inc. intended to commit Interference with commerce by
threats or violence. Interference with commerce by threats or violence is:

(a) Whoever in any way or degree obstructs, delays, or affects commerce or the movement of
any article or commodity in commerce, by robbery or extortion or attempts or conspires so to do,
or commits or threatens physical violence to any person or property in furtherance of a plan or
purpose to do anything in violation of this section shall be fined under this title or imprisoned not

more than twenty years, or both.

(b) As used in this section—

(1) The term “robbery” means the unlawful taking or obtaining of personal property from the
person or in the presence of another, against his will, by means of actual or threatened force, or
violence, or fear of injury, immediate or future, to his person or property, or property in his
custody or possession, or the person or property of a relative or member of his family or of

anyone in his company at the time of the taking or obtaining.

48
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 54 of 64
(2) The term “extortion” means the obtaining of property from another, with his consent, induced
by wrongful use of actual or threatened force, violence, or fear, or under color of official right.
(3) The term “commerce” means commerce within the District of Columbia, or any Territory or
Possession of the United States; all commerce between any point in a State, Territory,
Possession, or the District of Columbia and any point outside thereof} all commerce between
points within the same State through any place outside such State; and all other commerce over
which the United States has jurisdiction.
Defendant Amazon.com Inc. Interference with commerce by threats or violence was to allow an
outside company regulate and control and take threaten Mr. Davis by taking his purchase and
control over items Mr. Davis paid upfront all to stop paper, and printer ink to not allow Mr.
Davis to sue Infragard and Amazon.com Inc was involved and received kickback for doing so
resulting in damages and injury to Mr. Davis. Therefore, defendant Amazon.com Inc. is liable
for Interference with commerce by threats or violence.

84. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

NINTEENTH CAUSE OF ACTION
(Theft or bribery concerning programs receiving Federal funds)
(18 U. S. section 666)
85. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.
86. Defendants Amazon.com Inc. intended to commit theft or bribery concerning
programs receiving Federal funds. [1] enacted in 1984 to extend the reach of federal bribery law
beyond federal officials, witnesses and jurors, to employees of private firms that receive federal

money. Section 666 makes it a crime for a person to give or accept something of value ‘in

connection with [a] business’, if the ‘the entity for which the defendant acted as an agent

49
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 55 of 64
received more than $10,000 a year in federal assistance’. Theft or bribery concerning programs
receiving Federal funds is The purpose of this statute is protect the integrity of the vast sums of
money distributed through federal programs including:

(a) Whoever, if the circumstance described in subsection (b) of this section exists—

(1) being an agent of an organization, or of a State, local, or Indian tribal government, or any
agency thereof—

(A) embezzles, steals, obtains by fraud, or otherwise without authority knowingly converts to the
use of any person other than the rightful owner or intentionally misapplies, property that—

(i) is valued at $5,000 or more, and

(ii) is owned by, or is under the care, custody, or control of such organization, government, or
agency; or

(B) corruptly solicits or demands for the benefit of any person, or accepts or agrees to accept,
anything of value from any person, intending to be influenced or rewarded in connection with
any business, transaction, or series of transactions of such organization, government, or agency
involving anything of value of $5,000 or more; or

(2) corruptly gives, offers, or agrees to give anything of value to any person, with intent to
influence or reward an agent of an organization or of a State, local or Indian tribal government,
or any agency thereof, in connection with any business, transaction, or series of transactions of
such organization, government, or agency involving anything of value of $5,000 or more;

shall be fined under this title, imprisoned not more than 10 years, or both.

(b) The circumstance referred to in subsection (a) of this section is that the organization,
government, or agency receives, in any one year period, benefits in excess of $10,000 under a

Federal program involving a grant, contract, subsidy, loan, guarantee, insurance, or other form of

50
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 56 of 64
Federal assistance.

(c) This section does not apply to bona fide salary, wages, fees, or other compensation paid, or
expenses paid or reimbursed, in the usual course of business.

(d) As used in this section—

(1) the term “agent” means a person authorized to act on behalf of another person or a
government and, in the case of an organization or government, includes a servant or employee,
and a partner, director, officer, manager, and representative;

(2) the term “government agency” means a subdivision of the executive, legislative, judicial, or
other branch of government, including a department, independent establishment, commission,
administration, authority, board, and bureau, and a corporation or other legal entity established,
and subject to control, by a government or governments for the execution of a governmental or
intergovernmental program;

(3) the term “local” means of or pertaining to a political subdivision within a State;

(4) the term “State” includes a State of the United States, the District of Columbia, and any
commonwealth, territory, or possession of the United States; and

(5) the term “in any one-year period” means a continuous period that commences no earlier than
twelve months before the commission of the offense or that ends no later than twelve months
after the commission of the offense. Such period may include time both before and after the
commission of the offense.

Defendants Amazon.com Inc. when stopping Mr. Davis shipments following Infragards request
was just as guilty receiving Federal funds was a intended scheme between Infragard and other
officials down to employees when one get paid all get paid. Amazon.com Inc. intended to rob

and commit theft of government monies intentionally block Mr. Davis commerce joining in to

51

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 57 of 64
this nationwide scheme among business to hedge their operations by keeping Mr. Davis and
others in similar situations in a matrix prison while companies receive payment in addition to
money laundering, and kickback profits resulted in damages and injury to Mr. Davis
Therefore, defendants Amazon.com Inc. was liable of Theft or bribery concerning programs
receiving Federal funds.

[1] Dixson v. United States, 465 U.S. 482 (1984)

87. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants are

liable for damages.

TWENITH CAUSE OF ACTION
(Hobbs Act)
(18 USC § 1951)

88. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

89, Defendants Amazon.com Inc. intended to commit Hobbs Act. See [1][2] Hobbs
Act is enacted in 1946, as an amendment to the 1934 Anti-Racketeering Act. Although the Act
was originally intended to combat racketeering in labour-management disputes, the statute has
frequently been used in connection with cases involving public corruption and commercial
disputes. The Act criminalizes three distinct forms of criminal conduct: (1) robbery; (2) extortion
by force, threat or fear and (3) extortion under colour of official right. Only the third is relevant
here. Extortion under colour of official right consists in the offender’s use of his official position
to extract something of a value from the alleged victim —understood, essentially, as the taking of
a bribe. It is punishable by up to twenty years in prison. Proof of "racketeering" as an element of

Hobbs Act offenses is not required. Defendants Am Hobbs Act was Amazon.com Inc.to intently

to commit robbery, extortion by force threat or fear under an extortion under colour of official

52
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 58 of 64
right with joiner Infragard to pressure intimidate Mr. Davis in order to break him physically and
mentally in order to receive payments and kickbacks from Infragard who files false claims in
order to receive government funds to fuel the collaborated scheme between Amazon.com Inc.
and Infragard that caused injury and damage to Mr. Davis. Therefore, defendant Amazon.com

Inc. is lable of the Hobbs Act.

[1] Evans v. United States, 504 U.S. 255, 265, 112 S.Ct. 1181, 1188 (1992)

[2] United States v. Culbert, 435 U.S. 371, 98 S.Ct. 1112 (1978)

90. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

TWENTIETH FIRST CAUSE OF ACTION
(Racketeer Influenced and Corrupt Organizations (RICO) statute (18 U.S.C. § 1961)
1961)

91. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

92. Defendants Amazon.com Inc intended to commit Racketeer Influenced and
Corrupt Organizations (RICO) statute (18 U.S.C. § 1961) 1961. [1][2][3] Racketeer Influenced
and Corrupt Organizations (RICO) statute (18 U.S.C. § 1961) 1961 is a United States federal law
that provides for extended criminal penalties and a civil cause of action for acts performed as
part of an ongoing criminal organization. Defendants Amazon.com Inc. Racketeer Influenced
and Corrupt Organizations (RICO) was a ongoing criminal gang bend on theft, bribery,

racketeering, corruption, using Mr. Davis a customer who pays his bills an is up to date made

53

Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 59 of 64
Mr. Davis the patsy and slave towards Amazon.com Inc and Infragard ultimate goal to steal from
the US treasury for a bogus investigation wage against Mr. Davis monitoring his data around the
clock in order to receive payment causing injury and damages to Mr. Davis. Therefore,
defendants Amazon.com is liable of Racketeer Influenced and Corrupt Organizations (RICO).
93. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

[1] United States v. Philip Morris USA, Inc., 566 F.3d 1095, 1118 (D.C. Cir. 2009)
[2] Rivera v. State of New York, 34 NY 3d 383 (2019)

[3] S.P.R.L. v. Imrex Co., Inc.,473 U.S. 479, 495 (1985) (stating that § 1962 makes it illegal
for a person "to use money derived from a pattern of racketeering activity to invest in an
enterprise, to acquire control of an enterprise through a pattern of racketeering activity, or to
conduct an enterprise through a pattern of racketeering activity").

TWENTIETH SECOND _ CAUSE OF ACTION
(Respondeat Superior)
94. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

95. Defendants Amazon.com Inc intended to commit Respondeat Superior. Respondeat
Superior is a legal doctrine, most commonly used in tort, that holds an employer or principal
legally responsible for the wrongful acts of an employee or agent, if such acts occur within the
scope of the employment or agency. Defendants Amazon.com Inc. Respondeat Superior was
allowing your Fulfillment center to not deliver Mr. Davis packages that he paid for in order to
aide Infragard which Amazon assisted to block Mr. Davis paper ink and other items to prevent
Mr. Davis from suing Infragard resulting in damages and injury and mental anguish . Therefore,

defendants is liable of Respondeat Superior.

96. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

54
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 60 of 64
are liable for damages.

97. Defendants Amazon.com Inc. intended to commit the agent of the corporation
committed the crime. The agent of the corporation committed the crime is a corporation to be
found guilty of a crime, the crime has to been committed by an agent of the company while
acting on behalf of the company. Defendants Amazon.com Inc. the agent of the corporation
committed the crime was the whole company was in on the act to not deliver Mr. Davis packages
and from a national security standpoint in which the owner has close ties with the CIA his
company was money laundering money along with Infragard and using innocent Americans like
Mr. Davis as a fall guy and make look like a terrors so these organizations can commit their
crimes resulted in injury. Therefore, defendants Amazon.com Inc is liable of The agent of the

corporation committed the crime.

98. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants are

liable for damages.

99. Defendants Amazon.com Inc. intended to commit while acting within the scope of
the agent’s authority. While acting within the scope of the agent’s authority is 1f an agent acts
within the scope of his/her authority, a principal is bound by the act of his/her agent. Moreover, a

principal is responsible for any action or inaction by the principal's agent. Defendants

Amazon.com Inc. while acting within the scope of the agent’s authority was employees as a
collective was acting within the scope of their employment when many of Mr. Davis shipments
was not delivered breaking the agreement. Therefore, defendants Amazon.com Inc. is liable of

while acting within the scope of the agent’s authority.

100. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

55
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 61 of 64
are liable for damages.

101. Defendants Amazon.com Inc. intended to commit with an intent to benefit the
corporation. With an intent to benefit the corporation is he liability imposed upon a corporation
for any criminal act done by any natural person. Liability is imposed so as to regulate the acts of
a corporation. The principle of corporate criminal liability is based on the doctrine of respondent
superior which is commonly known as the theory of vicarious liability, where the master is made
liable for the acts of his servant. Any corporation can be made liable for act of its agent or
servant. Defendants Amazon.com Inc. with an intent to benefit the corporation was receiving
kickbacks not just a few employees the whole organization from Infragard and its lucrative
government contracting order to block some items to prevent non-delivering many items per our
agreement online and aiding Infragard as far as blocking shipments of paper and ink to prevent
their organization from being sued by Mr. Davis resulted in damage and injury to Mr. Davis.

Therefore, defendants Amazon.com Inc. is liable of with an intent to benefit the corporation.

102. Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

103. Defendants Amazon.com Inc intended to commit duty. Duty is the responsibility
to others to act according to the law. Defendants Amazon.com Inc. duty was to accommodate
Mr. Davis per the terms of the agreement and the agreement with Amazon.com Inc.to uphold
that duty to Mr. Davis intently broke the law resulting damage and injury to Mr. Davis.

Therefore, defendant Amazon.com is liable of duty.

104, Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

56
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 62 of 64
105. Defendants Amazon.com Inca intended to commit proximate cause. Proximate
cause is an act from which an injury results as a natural, direct, uninterrupted consequence and
without which the injury would not have occurred. Defendants Amazon.com Inc was e
uninterrupted harassment, fraud, and theft of data and selling it to Infragard and third parties for
untax payments for favor and kickbacks going against the business ethics exhibiting unethical
behavior and discrimination resulted in damages and injury to Mr. Davis. Therefore, defendant

Amazon.com Inc is liable for proximate causes.

106, Damages owe in an amount that exceeds 75,000 for plaintiff injury. Defendants

are liable for damages.

107. As a result of Defendant, illegal actions the plaintiff suffered physical injuries,

fear, humiliation, anger, outrage, loss of sleep, PTSD, and other emotional and physical distress

108. By the conduct alleged above, Plaintiff was deprived of his constitutional rights

and due process to obstruction justice and deny equal due process under the law.

109. The acts alleged above were done intentionally, willfully, maliciously, wantonly

with reckless disregard for the safety of the Plaintiff.

110. At times and dates indicated and herein alleged, each defendant had a duty to keep

the plaintiff secure from unlawful and assault, battery, false confinement, and false arrest.

11. Notwithstanding the duties owed to the Plaintiff, the Defendants failed to prevent

the wrongs complained of herein, in violation of 28 U.S.C. § 1331.

57
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 63 of 64
WHEREFORE, the Plaintiff prays this court:

A. For compensatory & punitive damages, injunctive relief, and in an amount

exceeding 1,000,000,000.00 dollars for the physical and emotional damage he has suffered.

B. For such other relief as law and equity allows, including costs and reasonable

interim and final attorney’s fees.

I declare under penalty of perjury that the foregoing is true and correct.

DATED: 3/25/2021

 

 

L=
Andre Antonio Davis, Plaintiff in Pro Per

DEMAND FOR JURY TRIAL

Pursuant to Rule 38 (b), the plaintiff demands trial by jury.

DATED: 3/25/2021

 

Andre Antonio Davis, Plaintiff in Pro Per

58
Case 3:21-cv-00125-MOC-DCK Document1 Filed 03/25/21 Page 64 of 64
